Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-23 are allowed because HENLEY, Hata et al. or Raring et al. appear to be the closest prior art references.  However, theses references fail to teach a substrate comprising a crystalline seed region overlaying a bonding material overlaying a mechanical handle wafer, the crystalline seed region comprising a plurality of non-contiguous crystalline seed regions each having a rectangular shape as in claim 1; controlling the shape, sizes and relative positions of the plurality of crystalline seed regions such that a relative location and width of gaps between the plurality of crystalline seed regions are known to within a tolerance of less than or equal to 5 millimeters as in claims 13, 22; a substrate comprising a plurality of crystalline seed regions overlaying a bonding material overlaying a mechanical handle wafer, wherein the plurality of crystalline seed regions are each single crystalline films with a non-polar or semi-polar plane orientation and comprise at least one of GaN, AIN, InN, InGaN, AlGaN, InAIN, and InAlGaN, and each of the plurality of crystalline seed regions characterized by an area equal to or less than 5 centimeters squared; controlling the shape, sizes and relative positions of the plurality of crystalline seed regions such that a relative location and width of gaps between the plurality of crystalline seed regions are known to within a tolerance of less than or equal to 5 millimeters as in claim 23.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893